  Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 1 of 24 PageID #:3432




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JEFFREY FLEISCHER,

                Plaintiff,
                                                  No. 17 CV 8295
           v.
                                                  Judge Manish S. Shah
ACCESSLEX INSTITUTE, CONDUENT
EDUCATION SERVICES, LLC, and F.H.
CANN & ASSOCIATES,

                Defendants.

                             MEMORANDUM OPINION AND ORDER

      When he had trouble making his student loan payments in late 2011, plaintiff

Jeffrey Fleischer applied for forbearance from his loan servicer, defendant AccessLex

Institute (doing business as Access Group). Based on a phone conversation with an

Access Group representative, Fleischer believed it had accepted his application and

that he could forgo payments for up to three years. Access Group, however, has no

record of a forbearance agreement and continued to send Fleischer monthly

statements (though Fleischer did not receive them). Access Group transferred its loan

obligations to defendant Conduent, and by 2017, defendant F.H. Cann was sending

Fleischer collection notices. Fleischer now brings Illinois Consumer Fraud Act,

Breach of Contract, and Fair Debt Collection Practices Act claims, among others,

based on defendants’ administration of his loan and collection efforts. Defendants

move for summary judgment, and for the reasons discussed below, their motions are

granted.
     Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 2 of 24 PageID #:3432




I.       Legal Standards

         Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and he is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). I construe all

disputed facts in favor of the nonmoving party. Mollet v. City of Greenfield, 926 F.3d

894, 896 (7th Cir. 2019).

II.      Background

         A.    Fleischer’s Loan

         Plaintiff Jeffrey Fleischer consolidated several undergraduate and graduate

student loans with defendant Access Group sometime around June 1, 2004. [167] ¶ 2.1

In signing his promissory note, Fleischer agreed he had read and understood the

terms and conditions, including the Borrower’s Rights and Responsibilities, which

stated that he was required by law to notify his lender in writing if he changed his

permanent address, email, phone number, or employment status. [162] ¶ 6; [165]

¶¶ 6–7. Kentucky Higher Education Student Loan Corporation serviced Fleischer’s


1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. The facts are largely taken
from plaintiff’s responses to defendants’ Local Rule 56.1 statements, [162], [165], and [167],
and defendants’ responses to plaintiff’s Local Rule 56.1 statements, [172], [174], and [175],
where both the asserted fact and the opposing party’s response are set forth in one document.
I disregard any arguments raised in the Local Rule 56.1 statements, additional facts included
in responses or replies, and statements that are unsupported by admissible evidence (or
where a party fails to follow Local Rule 56.1’s direction to cite to supporting material in the
record). Only facts that are properly controverted will be considered disputed. I will not
consider facts the parties assert in their briefs that are not found in their LR 56.1 statements.

                                               2
    Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 3 of 24 PageID #:3432




consolidated loan from 2004 through March 2009, when it transferred loan servicing

to Access Group. [162] ¶¶ 7–8.2 Fleischer made his payments on time until January

2011, when Access Group sent him a notice that his loan was one payment past due.

[162] ¶ 9–10.3 The next month, Fleischer prepaid the amount due on his loan through

the end of the year. [162] ¶ 11.

        Fleischer moved from his parents’ home to an apartment on Pratt Street in

Chicago in January 2011, and he provided his new address to Access Group. [162]

¶ 37; [165] ¶ 8. He moved again ten months later to an apartment on North Sheridan

Road. [165] ¶ 9. Fleischer notified the post office of the latter change of address,

received forwarded mail there, and was not aware of any issues with his mail being

forwarded. [165] ¶ 10; [172] ¶ 8. Fleischer never notified Access Group or Conduent

in writing that he had a new address. [165] ¶ 27. Fleischer used a phone number with

an 847 area code from 2002 up until June 2011, and he switched to a number with a

773 area code in December. [165] ¶¶ 11–12. He never updated his phone number with

either Access Group or Conduent. [165] ¶ 40.

        In late October or early November 2011, Fleischer mailed a forbearance

application to Access Group. [165] ¶ 13. When he didn’t hear anything, he called




2Fleischer’s responses that he does not have personal knowledge of defendants’ business
operations do not controvert the defendants’ assertions.
3 Fleischer makes blanket hearsay objections to defendants’ supporting declarations and
affidavits. Affidavits and declarations are not automatically hearsay. “An affidavit or
declaration used to support or oppose a motion must be made on personal knowledge, set out
facts that would be admissible in evidence, and show that the affiant or declarant is
competent to testify on the matters stated.” Rule 56(c)(4). Fleischer does not explain why any
of defendants’ affidavits or declarations are deficient, and I see no reason to disregard them.

                                              3
  Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 4 of 24 PageID #:3432




Access Group a few weeks later, in late November, to follow up. [165] ¶ 14. According

to Fleischer, an Access Group representative told him that his forbearance request

was approved for up to three years, that interest would continue to accrue on the loan

at 2.5%, and that Access Group had mailed the response to Fleischer’s parents

address (though at that time, Access Group had Fleischer’s Pratt Street apartment

address in Fleischer’s file, not his parent’s address). [162] ¶¶ 17, 36; [165] ¶ 15.

Fleischer never asked his parents if they received the forbearance agreement. [162]

¶ 35.

        The representative did not specify whether the forbearance would last for any

definite minimum period. [162] ¶ 19. Fleischer never received a written response, did

not learn any other details of the forbearance agreement, and the representative did

not read the response to him over the phone. [162] ¶ 18; [165] ¶¶ 16–17. Fleischer

gave the representative his new Sheridan Road address and she read it back to him

to confirm. [165] ¶ 18. Access Group’s records do not indicate that it received any

phone calls from Fleischer in November 2011 or that it ever received a call from

Fleischer relating to a forbearance at any point before transferring its servicing

obligations on Fleischer’s loan to Conduent in February 2012. [162] ¶¶ 20–21; [165]

¶ 4. It also has no record of ever receiving a forbearance application from Fleischer or

of mailing him a response while it was servicing his loan. [162] ¶¶ 15, 22. During the

time when it serviced Fleischer’s loans, Access Group required that borrowers submit

supporting documentation when applying for a forbearance. [162] ¶ 23. Fleischer does

not recall whether he submitted supporting documents or what application form he



                                           4
    Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 5 of 24 PageID #:3432




used, but both forms available at the time stated that a forbearance is granted in 12-

month increments and required borrowers to reapply each year. [162] ¶¶ 14, 25.

When granting a forbearance, Access Group mailed a confirmation letter providing

the terms and conditions, it generally did not grant forbearances over the phone. [162]

¶¶ 26–27.

        Access Group mailed Fleischer monthly statements to Fleischer in December,

January, and February, indicating his loan was not in forbearance and that his next

payment was due. [162] ¶¶ 39–43. It also sent him notices that his loan was past due

and later delinquent. [162] ¶¶ 43–44. It sent these documents to the address it had

on file, the apartment on Pratt Street. [162] ¶ 45. Fleischer did not receive them, but

he did not expect to receive any documentation while his loan was in forbearance.

[172] ¶ 13.

        When transferring its servicing obligations to Conduent, Access Group

informed Conduent that Fleischer’s loans were in repayment and past due, and none

of the documents Conduent received from Access Group mentioned a November 2011

forbearance. [165] ¶¶ 21–22. Conduent did not receive any other information

referencing a November 2011 forbearance, and Fleischer never contacted Conduent

about it. [165] ¶¶ 19, 23.4 Access Group sent a co-branded letter to Fleischer, notifying



4 Fleischer objects to Conduent’s Borrower History and Activity Report as inadmissible
hearsay. The report lists activities related to Fleischer’s account, such as Conduent mailing
him a letter or assessing a late fee. Fleischer argues that the report does not qualify for the
business-records exception because it was prepared at or near the time of litigation. Though
the report itself may have been prepared for litigation, it merely compiles and presents the
relevant records, which were prepared in the regular course of business. See [141-2]; [141-7]
¶¶ 2–5. Fleischer’s objection is overruled.

                                              5
    Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 6 of 24 PageID #:3432




him of the transfer, but Fleischer never received it. [162] ¶¶ 49–50. Records of

Fleischer’s account indicate a forbearance “beginning 1/7/12 and ending 2/7/12,”

during which time Conduent was servicing Fleischer’s loan. [172] ¶ 28. Conduent

mailed two notices to Fleischer’s Pratt Street address on February 20, 2012. [165]

¶ 24.5 Three days later, Conduent received a national change of address notice and

updated Fleischer’s account to add his Sheridan address. [165] ¶ 26. Conduent sent

notices to Fleischer’s Sheridan address from March through November 11, 2012,

when it sent a final demand for payment. [165] ¶¶ 28–39. Conduent called Fleischer

at his 847 number and left voicemails from May through October. [165] ¶¶ 40–61.

Fleischer did not receive these notices or voicemails. [175] ¶¶ 3–5.6

        In June 2013, Fleischer got a job as a contractor, and he did not notify Access

Group or Conduent of his employment change. [165] ¶¶ 63–64. On November 8, 2013,

Delta Management Associates, Inc. sent Fleischer a letter at his Sheridan address

stating his loan was in default and owned by American Student Assistance. [167] ¶ 4;



5 Fleischer objects to Conduent’s reliance on its business records to show that it mailed or
called him, asserting these records violate the best evidence rule. Fed. R. Evid. 1002; [165]
¶¶ 24, 29, 30, 41. Conduent relies on its records to show that it notified Fleischer, it does not
seek to prove the content of the recordings or notices it sent, so the best evidence rule does
not require that they be produced in their original format. He also asserts that Conduent
improperly cites to blank versions of the promissory note and incorporated documents. [165]
¶¶ 6, 7, 62. But Conduent includes Fleischer’s executed promissory note. It includes a blank
version in addition because it is easier to read. The signed copy does not contain the
Borrower’s Rights and Responsibilities. It references them and states that the borrower is
entitled to a copy. There is no indication that there is a version of the signed copy that
contains those terms that would constitute better evidence.
6 Fleischer sought to incorporate his assertions of additional facts for Access Group’s motion
to Conduent. See [175] ¶ 1. Because doing so would have exceeded the forty statements of
additional fact permitted by LR 56.1, Conduent did not respond to them. Deeming those facts
admitted as to Conduent would not affect the outcome of its motion.

                                               6
    Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 7 of 24 PageID #:3432




[172] ¶ 17. Before receiving that letter, Fleischer had not heard of Delta, American

Student Assistance, or Conduent, and he was confused about who owned his loan.

[172] ¶¶ 15–16. Fleischer called Delta and informed it that his loan should have been

in forbearance and that he disputed the amount owed. [172] ¶¶ 18–20. He also called

Access Group; it told Fleischer to call Conduent. [165] ¶ 66.7 Fleischer did not do so.

[165] ¶ 67. That same day, Fleischer filed a complaint to the Consumer Financial

Protection Bureau. [165] ¶ 68. The complaint listed only Delta in the “Consumer

Identified Company Name” field; it did not mention Conduent anywhere in the

complaint. [165] ¶¶ 68–69. Because Conduent was not the subject of the complaint,

Fleischer did not expect Conduent to respond to it. [165] ¶ 72. Conduent did not have

notice of Fleischer’s 2013 complaint until after Fleischer filed this lawsuit in 2017.

[165] ¶ 74. In the winter of 2017, Fleischer sent a letter to U.S. Senators Richard

Durbin and Tammy Duckworth regarding the circumstances of his default. [165]

¶ 75. Conduent received a copy, and that was the first complaint Conduent received

from Fleischer. [165] ¶ 76. On March 29, 2017, the bureau responded to Fleisher’s

letter and included Conduent’s response, which asked Fleischer to provide support

for his claim. [165] ¶¶ 77–78. Fleischer never contacted Conduent about its request

for additional support. [165] ¶ 79.

         F.H. Cann sent Fleischer a letter attempting to collect on his account on April

4, 2017. [167] ¶ 5. Fleischer was confused that “F.H. Cann was involved at all

[because he] never heard of this company prior” and that F.H. Cann was “making the


7   At the time, Conduent was known as ACS.

                                              7
    Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 8 of 24 PageID #:3432




same claims that had been made by ASA in the past.” [167] ¶¶ 7–8. An attorney told

Fleischer to send a letter to F.H. Cann disputing the debt, and Fleischer did so on

April 27. [167] ¶¶ 10–11. F.H. Cann provided Fleischer with documents to validate

his debt on May 10, 2017. [167] ¶ 12. When it did not hear anything else from

Fleischer, F.H. Cann sent a collection letter on June 1. [167] ¶ 13.

        B.    Additional Background

        In 2003, Federal Student Aid entered into contract with Conduent, which

required it to switch to a certain debt collection management system, and it upgraded

that system in 2011. [175] ¶¶ 6–8.8 Because of deficiencies and operational issues

with the system used to track and service defaulted and federal loans, Federal

Student Aid issued a cure notice to Conduent in February 2012. [175] ¶ 9. In

December, Conduent and Federal Student Aid entered a settlement agreement

extending the contract through June 2014. [175] ¶ 10. An independent auditor’s

report dated November 2012, concluded that the debt collection system was unable

to accept some debt accounts transferred from loan servicers and that Federal

Student Aid was unable to receive collections or process rehabilitated loans. [175]

¶ 11. A month later, the Office of the Inspector General issued an alert memorandum

informing Federal Student Aid of these problems and noting that since the upgrade,

more than $1.1 billion in debt accounts should have been transferred into the



8 In 2003, Conduent was known as ACS. By 2015, when the report was written, Conduent
had again been renamed to Xerox Education Solutions, LLC. See [59-4] at 19. Conduent
asserts that this report is not relevant because it references Xerox Education Solutions, not
Xerox Education Services. The report also refers to ACS. Viewing the facts in the light most
favorable to Fleischer, I infer the report references Conduent.

                                             8
  Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 9 of 24 PageID #:3432




collection management system but were not because of functional issues. [175] ¶ 12.

Federal Student Aid terminated its contract with Conduent in 2012. [175] ¶ 13. The

Government Accounting Office issued a report in 2014 stating that because of

problems with the collection management system, “Education was unable to provide

most borrowers who completed loan rehabilitation with timely benefits, such as

removing defaults from their credit reports, for more than a year following the

October 2011 upgrade.” [175] ¶ 14. The report further noted that Conduent had an

unreliable performance history. [175] ¶ 17. A 2015 study of two-year colleges in Iowa

found that Conduent had a 73.1% default rate for the 2011 fiscal year. [175] ¶ 18.

      A 2005 report from investment advisor Nomura Fixed Income Research noted

that federal student loan processors, like Access Group, are process-oriented,

meaning they are less concerned than private loan processors with ensuring their

activities result in payment. [172] ¶¶ 22–23. Access Group disclosed to investors in

2010 that it could be negatively impacted by the elimination of the Federal Family

Education Loan Program, and according to the CFPB, the wind-down of that program

eliminated the primary source of new servicing volume for many specialty student

loan market participants. [172] ¶¶ 24–25. A credit rating agency downgraded Access

Group’s loans in late 2011, due at least in part to the risk of disruption during the

transfer to Conduent. [172] ¶¶ 26–27.

      The Department of Education provided debt-collection monitoring and

guidance for all private collection agencies it worked with to ensure companies




                                         9
     Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 10 of 24 PageID #:3432




provided borrowers accurate information regarding their loans. [174] ¶ 11, 13.9 For

example, it provided a manual containing guidelines, policies, and procedures to

private collection agencies, which included guidelines for accurately communicating

the benefits of rehabilitating a loan to borrowers. [174] ¶¶ 1, 7.10 Before updating the

manual, it terminated five private collection agencies (F.H. Cann was not one of

them) largely because of their misrepresentations concerning the effects of

rehabilitation on a borrower’s credit report. [174] ¶¶ 9–10, 12.

III.     Analysis

         A.     Rule 56(d)

         Fleischer does not respond to the merits of Conduent’s and Access Group’s

motions. Instead, he asserts he cannot present facts essential to justify his opposition

and asks for additional discovery. See Fed. R. Civ. P. 56(d). “If a nonmovant shows by

affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition, the court may: (1) defer considering the motion or deny it; (2)

allow time to obtain affidavits or declarations or to take discovery; or (3) issue any

other appropriate order.” Fed. R. Civ. P. 56(d). In his declaration, Fleischer asserts




9 I disregard Fleischer’s factual assertions based on a Court of Claims opinion. See [174]
¶¶ 14–22. That court concluded, on a motion to dismiss, that it did not have jurisdiction to
decide the merits of the credit-reporting agencies’ claims. See [168-6]. That it mentioned
certain facts, therefore, does not establish that those facts are true.
10F.H. Cann disputes Fleischer’s assertions about the manual, arguing the asserted facts are
not material, not contained in the record, and not accurate paraphrases of the manual. F.H.
Cann does not address what about Fleischer’s assertions—many of which are direct quotes
from the manual—do not accurately paraphrase it. Nor does it object to the authenticity of
the manual, which Fleischer properly attached to his statement of additional material facts.
See [168-3]. Because it has not controverted Fleischer’s assertions, I consider them admitted.

                                             10
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 11 of 24 PageID #:3432




he needs access to the metadata of defendants’ documents to find out whether they

were made or compiled at the time of the events; at what point defendants’ systems

were operable and whether they might have been impaired; whether the entries were

automated and who made them; when the entries were created and whether they

were ever revised or deleted, when, and by whom; and when the systems were

integrated between the two servicers. See [161] ¶ 4. Fleischer asserts that he needs

this information to show that defendants’ business records are not trustworthy and

do not qualify for the business records hearsay exception.

      In October 2018, I extended the fact discovery deadline to February 28, 2019.

Plaintiff’s counsel asserts that he worked diligently to ensure that he could meet this

deadline, but that Fleischer’s deposition—which took place on February 12, after

defendants rescheduled it four times—“raised certain issues with the case, and

amplified others.” [161] ¶ 16. Fleischer asked for an extension on February 22, which

I denied. After discovery had closed, on March 4, Fleischer retained an expert to

analyze the documents defendants had produced and learned they were “essentially

useless” because they did not provide metadata. [161] ¶¶ 17–18. He asserts that it

would be impossible “for any natural person lacking an IT department, to prove his

case against the Defendants’ ‘voluminous records from a database, server or other

electronic storage facility’ unless his expert is allowed to examine Defendants’

evidence.” [161] ¶ 19. After retaining his expert, Fleischer moved for reconsideration

of the refusal to extend the discovery deadline, which I also denied.




                                          11
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 12 of 24 PageID #:3432




      “Unless the parties agree or the Court orders otherwise,” the Mandatory Initial

Discovery Pilot Program provides that “a party must produce ESI in the form

requested by the receiving party. If the receiving party does not specify a form, the

producing party may produce the ESI in any reasonably usable form that will enable

the receiving party to have the same ability to access, search, and display the ESI as

the producing party.” See Standing Order Regarding Mandatory Initial Discovery

Pilot Project. Fleischer argued in his motion to reconsider that the pdf format in

which defendants produced the documents was not reasonably usable, but he waited

until after the close of discovery to do so. He advances the same argument once again.

      Rule 56(d) does not protect a party whose “own lack of diligence is to blame for

[its] failure to secure discoverable information.” Grayson v. O’Neill, 308 F.3d 808, 816

(7th Cir. 2002). Fleischer does not dispute that his need for additional time is at least

in part due to his own tardiness; instead he argues that his conduct was not so

egregious as to warrant denial of his Rule 56(d) motion. Egregious or not, nothing but

Fleischer’s own procrastination prevented him from obtaining the documents in his

preferred format, and that does not justify any further delay. Fleischer has not, in

any of his three requests for additional time to conduct discovery, adequately

explained why he could not reasonably have requested this information before the

discovery deadline. See [126], [131], [161]. Fleischer asserts that his deposition was

taken near the close of discovery and that it was expensive to hire an IT person to

determine the document format he needed. But he points to nothing new about




                                           12
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 13 of 24 PageID #:3432




metadata in defendants’ documents that arose at the deposition, nor does he explain

why it became more feasible to hire an expert after discovery had closed.

      Because Fleischer did not address the merits of Conduent’s or Access Group’s

motions, he has forfeited any arguments in opposition. Nichols v. Mich. City Plant

Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014) (“The non-moving party waives any

arguments that were not raised in its response to the moving party’s motion for

summary judgment.”); Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011).

      B.     Illinois Consumer Fraud Act

      Fleischer alleges that both Accesslex and Conduent violated ICFA in

administering his loan. Defendants argue that Fleischer’s ICFA claim is barred by

the statute of limitations and that he has failed to establish its required elements.

             1.     Conduent

      The statute of limitations for a violation of ICFA is three years. 815 ILCS

§ 505/10a(e). “Generally, in tort, a cause of action accrues and the limitations period

begins to run when facts exist that authorize one party to maintain an action against

another.” Blair v. Nevada Landing P’ship, 369 Ill.App.3d 318, 323 (2d Dist. 2006).

Fleischer filed his original complaint on November 15, 2017, and so to be timely his

ICFA claim must have accrued after that date in 2014. See Fleischer v. Accesslex

Institute, 17 CV 8295, 2018 WL 4489583, at *5 (N.D. Ill. Sept. 19, 2018). I denied

Conduent’s motion to dismiss Fleischer’s ICFA claim on statute-of-limitations

grounds, concluding that Fleischer’s allegations that Conduent failed to respond to

its 2013 CFPB complaint were consistent with a continuing violation—which delays



                                          13
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 14 of 24 PageID #:3432




accrual until the date of the last injury or when the tortious act ceases. Id. (citing

Gredell v. Wyeth Laboratories, Inc., 346 Ill.App.3d 51, 59 (1st Dist. 2004)). Conduent

argues that Fleischer did not name it in his 2013 CFPB complaint and did not expect

him to respond. Because this conduct was not unfair, Conduent asserts, there is no

continuing violation rendering Fleischer’s claim timely.

       The elements of an ICFA claim are: (1) the defendant engaged in a deceptive

or unfair act or practice; (2) the defendant intended that the plaintiff rely on that

practice; and (3) the practice occurred during a course of conduct involving trade or

commerce. Robinson v. Toyota Motor Credit Corp., 201 Ill.2d 403, 417 (2002); see also

Capiccioni v. Brennan Naperville, Inc., 339 Ill.App.3d 927, 933 (2d Dist. 2003)

(including actual damages proximately caused by the deception as additional

elements). A practice is unfair if it (1) violates public policy; (2) is so oppressive that

the consumer has little choice but to submit; and (3) causes consumers substantial

injury. Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010). “All three criteria do

not need to be satisfied to support a finding of unfairness. A practice may be unfair

because of the degree to which it meets one of the criteria or because to a lesser extent

it meets all three.” Robinson, 201 Ill.2d at 418 (quoting Cheshire Mortgage Service,

Inc. v. Montes, 223 Conn. 80, 106 (1992)). Because Fleischer did not name Conduent

in his initial CFPB complaint, it was not unfair that Conduent did not respond to it.

There was no policy requiring Conduent to respond, and there is no evidence

indicating its failure to do so was oppressive or that it caused Fleischer any injury,




                                            14
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 15 of 24 PageID #:3432




let alone a substantial one. Conduent’s conduct was not a continuing violation, and

Fleischer’s claim is time-barred.

      It also fails on the merits. In addition to Conduent’s failure to respond to his

CFPB complaint, Fleischer alleged Conduent acted unfairly by not notifying him of

the problems with his loan and by failing to honor the forbearance agreement.

Viewing the facts in the light most favorable to Fleischer, though he did not receive

the notices, Conduent sent them to the address that it had on file. Nothing indicates

that Conduent intentionally sent notices to the wrong address, called the wrong

phone number, or intended for Fleischer to rely on the lack of notice. Nor did this

conduct cause substantial injury. An injury is substantial if it is not outweighed by

any countervailing benefits to consumers and if the consumer could not have

reasonably avoided it. Siegel, 612 F.3d at 935. If Fleischer had provided either Access

Group or Conduent with an updated address or phone number in writing, as required

by his promissory note, he would have learned that his loan was not in forbearance

and could have avoided any injury.

      There is also no evidence Conduent knew Fleischer had applied for forbearance

or that he was under the impression that he was not required to make payments. As

a result, there is no evidence from which a reasonable jury could infer that Conduent

intended for Fleischer to rely on its failure to honor his forbearance. This conduct is

also indistinguishable from Fleischer’s breach of contract claim, and to establish an

ICFA claim a plaintiff must point to conduct that is distinct from the alleged breach

of contract. Greenberger v. Geico Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir. 2011).



                                           15
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 16 of 24 PageID #:3432




      2.     Access Group

      Fleischer’s ICFA claim against Access Group is similarly time-barred.

Fleischer alleges that Access Group engaged in unfair conduct when it failed to honor,

document, or record his forbearance and by failing to exercise due diligence in

servicing his loan. He asserts Access Group engaged in deceptive conduct when it told

him his forbearance application was approved and then failed to honor it. This

conduct all took place before Access Group transferred its servicing obligations to

Conduent in February 2012, and so is barred by the three-year statute of limitations.

Moreover, Fleischer has not shown that he suffered actual damages. At summary

judgment, a plaintiff must make a “showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of

proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Nothing in the

parties’ asserted facts shows how Fleischer was harmed from Access Group’s conduct,

and so Fleischer has not established the necessary elements of his ICFA claim.

      C.     Breach of Contract

      Fleischer brings breach-of-contract claims against Access Group and Conduent

for their failures to honor the forbearance agreement. Both defendants argue that

there is insufficient evidence from which a jury could reasonably conclude that a

contract existed, or that they breached it, and that the statute of frauds bars

Fleischer’s claim. Access Group also argues that the claim is time-barred.




                                         16
     Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 17 of 24 PageID #:3432




                1.    Statute of Frauds

         The Illinois statute of frauds provides that “[n]o action shall be brought … upon

any agreement that is not to be performed within the space of one year from the

making thereof, unless the promise or agreement upon which such action shall be

brought … shall be in writing, and signed by the party to be charged therewith.” 740

ILCS 80/1. Defendants’ statute-of-frauds argument fails for two reasons. First,

Fleischer has asserted—albeit without any tangible evidence—that Access Group

sent a written copy of the agreement to his parent’s address. Viewing the facts in the

light most favorable to Fleischer, the person who told him that Access Group had

accepted his application and mailed him a written agreement was an Access Group

employee acting within the scope of her employment. Her statement, therefore, would

be admissible against Access Group. See Fed. R. Evid. 801(d)(2)(D).11 From this, a

reasonable juror could conclude that a written agreement existed at one point,

satisfying the statute of frauds. Second, though Fleischer does not recall which

application form he sent or its precise terms, Access Group asserts that the

application forms available at the time allowed a borrower to apply for forbearance

only in twelve-month increments, subject to renewal for up to three years. Because

the agreement could have been performed within a year, the statute of frauds does

not bar Fleischer’s claim.




11Fleischer does not explain how the statement would be admissible against Conduent. See
Fed. R. Evid. 801(d)(2)(D) (providing that a statement is not hearsay if offered against an
opposing party and “made by the party’s agent or employee on a matter within the scope of
that relationship and while it existed”) (emphasis added).

                                            17
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 18 of 24 PageID #:3432




             2.     Statute of Limitations

      Access Group argues that Fleischer’s breach of contract claim is barred by the

statute of limitations. The statute of limitations for breach of contract in Illinois is

ten years for a written contract and five years for an unwritten contract. 735 ILCS

5/13-205, 735 ILCS 5/13-206. “[I]n Illinois, the test for whether a contract is written

under the statute of limitations is not whether it meets the statute of frauds, but

whether all essential terms of the contract could be ascertained from the written

instrument.” Toth v. Mansell, 207 Ill.App.3d 665, 673–74 (1990). If “the existence of

that contract or one of its essential terms must be proven by parol evidence, the

contract is deemed oral and the five-year statute of limitations applies.” Armstrong

v. Guigler, 174 Ill.2d 281, 288 (1996). Here, Fleischer has not produced a copy of either

his application or Access Group’s written confirmation. Instead, he relies on his

testimony that an Access Group employee told him his application had been

approved. Because the existence of the contract must be proven with parol evidence,

the five-year statute of limitations applies.

      A breach-of-contract cause of action generally accrues when the contract is

breached. Hermitage Corp. v. Contractors Adjustment Co., 166 Ill.2d 72, 76–77 (1995).

The discovery rule delays commencement of the statute of limitations, however, until

the plaintiff knew or reasonably should have known that he has been injured and

that his injury was wrongfully caused. Id. at 77. Though Fleischer was unaware of

the breach until November 2013, he reasonably should have known about it before.

Had he done any number of things to ensure that his loan was in forbearance—like



                                           18
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 19 of 24 PageID #:3432




asking for another copy of the confirmation to be mailed to his new address, checking

to see whether his parents had received it, or updating his address and phone number

as his promissory note required him to do—he would have learned something went

wrong. At the very latest, Fleischer should have learned of the breach by March 2012,

when Conduent sent the first notice to the Sheridan address, where he lived at the

time. A reasonable person in Fleischer’s place would have learned of his injury before

November 2012, and so his claim untimely. There is no evidence of defendants’

fraudulent concealment that would warrant extending the statute of limitations. See

735 ILCS 5/13-215.

      Though Conduent does not assert a statute-of-limitations defense, “where one

defendant succeeds in winning summary judgment on a ground common to several

defendants, the district court may also grant summary judgment to the non-moving

defendants, if the plaintiff had an adequate opportunity to argue in opposition.”

Acequia, Inc. v. Prudential Ins. Co. of Am., 226 F.3d 798, 807 (7th Cir. 2000). Fleischer

chose not to address Access Group’s argument, but he had the opportunity to do so,

and so granting summary judgment in Conduent’s favor on statute-of-limitations

grounds is appropriate.

      3.     The Merits

      Even if it were timely, Fleischer has failed to establish all of the elements of

his claim. To prevail on a breach of contract claim in Illinois, a plaintiff must show:

“(1) offer and acceptance, (2) consideration, (3) definite and certain terms, (4)

performance by the plaintiff of all required conditions, (5) breach, and (6) damages.”



                                           19
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 20 of 24 PageID #:3432




MC Baldwin Fin. Co. v. DiMaggio, Rosario & Veraja, LLC, 364 Ill.App.3d 6, 30 (2006).

There is evidence that Access Group accepted Fleischer’s application—his testimony

that an employee told him it had. And there is evidence of the contract’s terms.

Fleischer asserts that the agreement was for up to three years with no specified

minimum time-frame, that interest continued to accrue at 2.5%, and that while his

claim was in forbearance, he was not required to make monthly payments. These

terms, coupled with Access Group’s assertion that any forbearance agreement would

have been limited to twelve-month increments, are adequately certain to assess

whether the agreement has been breached. If a contract existed, Access Group’s

continued efforts to collect on the loan would have breached it. But as with his ICFA

claim, Fleischer has failed to come forward with any evidence of damages, and so has

not established every element of his breach-of-contract claim.

      D.     Fair Debt Collection Practices Act

      Fleischer’s FDCPA claims against F.H. Cann stem from the two letters it sent

on behalf of American Student Assistance. A letter is confusing or misleading if it

would be so to the unsophisticated consumer, who is “uninformed, naïve, or trusting,”

but “possess[es] rudimentary knowledge about the financial world and is capable of

making basic logical deductions and inferences.” Durkin v. Equifax Check Servs., Inc.,

406 F.3d 410, 414 (7th Cir. 2005). When a letter is not plainly confusing—as here, see

Fleischer, 2018 WL 4489583, at *6—the plaintiff must present “evidence beyond the

letter and beyond his own self-serving assertions that the letter is confusing in order

to create a genuine issue of material fact for trial.” Durkin, 406 F.3d at 415. Fleischer



                                           20
     Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 21 of 24 PageID #:3432




claims the June letter is confusing or misleading because it noted that a borrower

could have his loan rehabilitated and enjoy certain benefits without explaining the

nuances and limitations of the rehabilitation process, as identified in the Department

of Education manual.12 But as discussed at the motion-to-dismiss stage, while this

letter is potentially misleading, it is not plainly misleading. The Department of

Education investigation Fleischer points to does not change that. Though that inquiry

dealt with the same issue, its general findings that other collection agencies misled

consumers on this point does not show that the reasonable consumer would have been

confused by the letter F.H. Cann sent to Fleischer.13 Fleischer has not produced any

extrinsic evidence to support his assertion that the reasonable consumer would be

confused as required to demonstrate his claim.

         Fleischer also alleged that F.H. Cann violated 15 U.S.C. § 1692g(b), which

requires that if a consumer notifies a debt collector that he disputes the debt, the debt

collector must cease collection until it obtains verification and provides it to the

debtor. F.H. Cann’s records show that it ceased collections when it received

Fleischer’s notification, and that it sent Fleischer a letter in response, as the law

requires. Fleischer does not address this point. He also fails to address F.H. Cann’s




12 Fleischer does not include the contents of the June letter in his LR 56.1 statements of
additional fact, nor does he cite to it. This alone, warrants summary judgment on his FDCPA
claim. See LR 56.1(b)(3)(C) (A “party opposing a motion filed pursuant to Fed. R. Civ. P. 56
shall serve and file … a statement … of any additional facts that require the denial of
summary judgment.”)
13Considering the factual assertions from the Court of Claims opinion would not affect the
outcome—that Federal Student Assistance warned other collection agencies that they had
misled consumers, does not show that F.H. Cann did so here.

                                            21
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 22 of 24 PageID #:3432




point that because it was collecting debt on behalf of American Student Assistance,

it was not responsible for charging interest or fees to Fleischer’s account, and so it

could not have unfairly assessed any fees or interest. See Bible v. United Student Aid

Funds, Inc., 799 F.3d 633, 641 (7th Cir. 2015) (describing the Higher Education Act

and how guaranty agencies are responsible for assessing collection costs). Without

more, no reasonable juror could conclude F.H. Cann violated the FDCPA.

       E.     Remaining Claims

       Fleischer also brings promissory estoppel, fraudulent misrepresentation, and

negligent misrepresentation claims against Access Group. Each of these has a five-

year statute of limitations. 735 ILCS 5/13-205; see, e.g., Gillespie Comm. Unit Sch.

Dist. No. 7, Macoupin Cty. v. Wight & Co., 2014 IL 115330, ¶ 33. As with Fleischer’s

breach-of-contract claim, the clock began ticking when he reasonably should have

known of his injury and that it was wrongfully caused. Halperin v. Halperin, 750 F.3d

668, 671 (7th Cir. 2014). These claims all arise from the same conduct—Access Group’s

promise to honor the forbearance agreement. As such, Fleischer reasonably should have

known he was injured before November 2012, and these claims are time-barred.

       They also fail on the merits. To prevail on a cause of action for fraudulent

misrepresentation, a plaintiff must prove: (1) a false statement of material fact; (2) known

or believed to be false by the party stating it; (3) intent to induce the other party to act;

(4) action in reliance by the other party; and (5) damage as a result of that reliance.

Hirsch v. Feuer, 299 Ill.App.3d 1076, 1085 (1st Dist. 1998). The elements for negligent

misrepresentation are the same, except that the defendant need only be careless that

what he is saying is false. Bd. of Educ. of City of Chi. v. A, C, & S, Inc., 131 Ill.2d 428,

                                             22
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 23 of 24 PageID #:3432




452 (1989). The elements for fraudulent concealment, which Fleischer also alleges, are

the same as those for fraudulent misrepresentation, except that the plaintiff must show

that the defendant intentionally omitted or concealed a material fact that it was under a

duty to disclose. Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 571 (7th Cir. 2012).

      There is no evidence that Access Group intended to induce Fleischer to act or to

rely on its misrepresentation or concealment as required to establish any of these causes

of action. After verbally accepting his offer, Access Group mailed notices and called

Fleischer using the contact information he provided to it. These notices were meant

to alert Fleischer that he owed payments on his loan. He may not have received them,

but these notices show that Access Group did not intend for Fleischer to rely on the

oral representation that his loan was in forbearance. Because Access Group

affirmatively notified Fleischer that his loan was past due, it did not intentionally

conceal anything from him. There is also no evidence from which a jury could conclude

that Fleischer’s reliance was justified. See Schmidt v. Landfield, 20 Ill.2d 89, 94

(1960) (“[A] a party is not justified in relying on representations made when he has

ample opportunity to ascertain the truth of the representations before he acts. … [I]f

he does not avail himself of the means of knowledge open to him he cannot be heard

to say he was deceived by misrepresentations.”); see also Williams v. Chicago

Osteopathic Health Systems, 274 Ill.App.3d 1039, 1052 (1st Dist. 1995). Because

Fleischer had ample opportunity to learn that his loan was not in forbearance, he

cannot now claim that his injuries stem from Access Group’s misrepresentation or

concealment.



                                           23
 Case: 1:17-cv-08295 Document #: 180 Filed: 08/26/19 Page 24 of 24 PageID #:3432




      Finally, Fleischer has not identified facts that would establish his promissory

estoppel claim. The elements of promissory estoppel are: (1) the defendant made an

unambiguous promise to the plaintiff, (2) the plaintiff relied on that promise, (3) his

reliance was expected and foreseeable by the defendant, and (4) his reliance was to

his detriment. Dumas v. Infinity Broadcasting Corp., 416 F.3d 671, 677 (7th Cir.

2005). It is not designed to be “a second bite at the apple” when a plaintiff fails to

prove breach of contract. Id. Instead, a claim for promissory estoppel is generally

appropriate where all the other elements of a contract exist, but consideration is

lacking. Id. That is not the situation here. Just as Fleischer has not shown that he

suffered damages, he has not shown that he relied on Access Group’s promise to his

detriment as required for promissory estoppel.

      In sum, Fleischer forfeited all arguments in response to Conduent’s and Access

Group’s motions, his claims against them are time-barred, and no reasonable juror

could conclude that he has established the necessary elements of his claims against

them or F.H. Cann.

IV.   Conclusion

      Defendants’ motions for summary judgment [139], [142], and [145] are

granted. Enter judgment and terminate civil case.

ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: August 26, 2019




                                          24
